UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7418



KEVIN J. KENDRICK,

                                            Plaintiff - Appellant,

          versus


ROBERT D. CENDO, Medical Doctor,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-1000-JFM)


Submitted:   April 29, 1998                 Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin J. Kendrick, Appellant Pro Se.       Conrad Whiting Varner,
Frederick William Goundry, III, VARNER & KASLICK, P.C., Frederick,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his civil complaint filed pursuant to Bivens v. Six Unknown
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we deny Appellant's motions for appointment of

counsel, for a stay of this appeal pending his release, and for

imposition of a lien against Appellee. We affirm on the reasoning
of the district court. Kendrick v. Cendo, No. CA-97-1000-JFM (D.

Md. Aug. 14, 1997; Sept. 10, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2